 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
DBS Bank


Date: 22 April 2009


Our ref: P/HBHBC/00020/09


Armco & Metawise (H.K.) Limited
Room 1407
China Resources Building
26 Harbour Road
Wanchai, Hong Kong


BANKING FACILITIES


Dear Sirs,


DBS Bank (Hong Kong) Limited (the “Bank”, which expression shall include its
successors and assigns) is pleased to advise that it is prepared to consider
making available or continuing to make available the banking facilities detailed
below (the “Facilities”) to the Borrower described below, subject to the
provisions of this facility letter and the attached “Terms and Conditions
Governing Banking Facilities and Services”.


A. BORROWER:


Armco & Metawise (H.K.) Limited


B. FACILITY LIMITS:


Type(s) of
Facility                                                                           Facility
Limit(s)
Back to Back Letter of
Credit                                                                                     USD
12,000,000.-


C. PRICING AND CONDITIONS:


Unless otherwise provided herein, interest and commission(s) on the Facilities
will be charged at the Bank’s standard rate that may be varied from time to time
at the Bank’s discretion.


Back to Back Letter of Credit (“Back to Back
L/C”)                                                                                                Maximum
Validity: 6 months.


Issue documentary sight/usance L/C on back-to-back basis Conditions:


1)Lodgement of original Master L/C issued by acceptable bank in form & substance
acceptable to the Bank. Terms and conditions of the master letter of credit must
be acceptable to the Bank, must be strictly complied with and not varied or
waived without the Bank's prior written consent.
2)  
The Bank to retain control over goods / title documents (refer Notes Item (i)
mentioned below) under each L/C (refer Notes Item (ii) mentioned below).

3)  
Evidence of applicable cargo insurance cover.

4)  
5% cash margin (or pledged deposit) for each outstanding of L/C issuing. The
Bank reserves the right to ask for top-up of cash margin in case of adverse
market condition.

5)  
Usance Master L/C within 90 davs tenor.



DBS Bank (Hong Kong) Limited
Enterprise Banking
16 Floor, The Center
99 Quee’s Road Central
Central, Hong Kong
Tel 852 3668 5533
Fax 852 2169 0350
www.dbs.com

 
 

--------------------------------------------------------------------------------

 





Armco & Metawise (H.K.)
Limited                                                                                                                     Our
ref: P/HBHBC/00020/09




Notes:
 
 
(i) "control over goods / title documents" means: Any L/C issued by the Bank to
call for full set original marine bills of lading "issued to order of the Bank"
or "to order + blank endorsed by shipper", Charter party bill of lading is
allowed if covered by Master L/C.

 
 
(ii) Bill of lading indicating any clause relating to "delivery of goods without
surrender of original bill of lading" or similar wordings is not acceptable.





Pricing/ Commission of Trade
Export Bills Collection Commission
Facilities:
1st USD50,000.-
1/8%
 
Balance
1/16%
 
L/C Opening Commission/ Commission in Lieu of Exchange
 
1st USD50,000.-
1/4%
 
Balance
1/8%
 
Commission in Lieu on Import Bills for Back to Back Deal
 
Waive
   
Interest
   
Export L/C bill transit interest: 2.75% per annum over LIBOR or
 
Bank's Cost of Fund on the outstanding amount from drawdown
 
until repayment in full, as conclusively calculated by the Bank.
Set Up Fee of Facilities:
USD10,000.-
 



D. SECURITY AND CONDITIONS PRECEDENT:


Unless otherwise approved by the Bank, the Facilities will be made available or
continue to be made available to the Borrower provided that the Bank has
received each of the following, in a form and substance satisfactory to the
Bank:


1 . This letter duly executed by the Borrower.


2.           General Commercial Agreement duly executed by the Borrower.


3.         (i) All monies Charge on Cash Deposit(s) duly executed by the
Borrower in favour of the Bank;


(ii) the pledged deposit or cash margin in a principal amount of not less than
5% of the outstanding of Back to Back L/C Facility at any time, together with
all interest accrued thereon. (The Bank has the right to require a margin on top
of the amount specified above as pledged deposits)


4.           Letter of Comfort duly executed by China Armco Metals, Inc.



 
- 2 -

--------------------------------------------------------------------------------

 



Armco & Metawise (H.K.)
Limited                                                                                                                                Our
ref: P/HBHBC/O0020/09


5.         Guarantee and Indemnity for an unlimited amount duly executed by Yao
Kexuan.


 
6.  
Guarantee Agreement ~ to secure all indebtedness owed by the Borrower to the
Bank duly executed by Yao Kexuan



 
7.  
Evidence on acceptance of appointment as process agent for Yao Kexuan in respect
of service of legal process under the documents to which it is a party.



 
8.  
All documents and/or other requirements for complying with Customer Acceptance
Policies or similar requirements imposed by governing authorities and/or the
Bank.



9.  
Original or Certified copies of all necessary consents, approvals and other
authorizations (including but not limited to those required by relevant
governing authorities and/or the resolutions of the directors and shareholders
of the Borrower and/or any security provider(s) in connection with the
execution, delivery, performance and enforcement of this letter and all other
documents mentioned above, if applicable.



 
10.
Original or Certified copies of all necessary registrations and filings as may
be required by relevant governing authorities in connection with the execution,
delivery, performance and enforcement of this letter and all other documents
mentioned above, if applicable.



11.
Such other documents, items or evidence that the Bank may request from time to
time.



E. FACILITY ADJUSTMENT AND TOP-UP REQUIREMENT


The Borrower shall comply with (and procure any security provider to comply
with) at all times the security coverage ratio(s) specified in this letter or as
may be determined by the Bank from time to time. If any of the security coverage
ratio(s) shall at any time fall below the level required by the Bank, the
Borrower shall provide additional security acceptable to the Bank and/or reduce
the outstanding of the Facilities designated by the Bank, in order to comply
with the relevant requirements within the time limit imposed by the Bank from
time to time. Without prejudice to the rights of the Bank under this letter, the
Bank is authorized, from time to time, to uplift, realize, collect or sell as
the Bank may think fit and without being liable for any loss to the Borrower or
any security provider, if applicable, all or any part of the securities pledged
to the Bank without any prior notice to the Borrower or any security provider,
if applicable, and to apply the proceeds in or towards satisfaction of the
Borrower's indebtedness owing to the Bank.


F. COVENANTS AND UNDERTAKINGS:


The Borrower undertakes to the Bank that it will:


·  
ensure that all consents, licences, approvals, registrations and filings (as
appropriate) in connection with the Facilities, guarantee or securities as may
be provided in relation to the Facilities granted hereunder are duly obtained,
completed and will remain in fun effect throughout the period when there is
outstanding under the Facilities .



·  
promptly submit to the Bank:

a)  
a certified copy of the audited (and, as appropriate, consolidated) financial
statements of the Borrower and all corporate security provider(s), if
applicable, as soon as they are available, but in any event within 10 months
after the end of the financial year end and at any other time requested by the
Bank;







ENT/SYS/0426(09/08)

 
- 3 -

--------------------------------------------------------------------------------

 



Armco & Metawise (H.K.)
Limited                                                                                                                                Our
ref: P/HBHBC/O0020/09


b)  
with reasonable promptness, details of any litigation, arbitration or
administrative proceeding current or, to its knowledge, threatened or commenced
against it; and
 

c)  
other information that the Bank may request from time to time .



·  
immediately inform the Bank of:

 
a)  
any change of the Borrower's directors or beneficial shareholders (except where
the Borrower is a listed company) or amendment to its memorandum or articles of
association or equivalent constitutional documents.
 

b)  
any substantial change to the general nature of the Borrowers existing business.

 
c)  
any factor which may inhibit, impair or delay performance by the Borrower or the
security provider(s), if any, of the obligations under any loan and security
documents to which they are a party.

 
d)  
the failure to continue to obtain consents, licenses, approvals, registrations
and filings (as appropriate) in connection with the granting of the Facilities
and/or the provision of securities (including without limitation guarantee(s) in
relation to the Facilities granted hereunder throughout the period when there is
outstanding under the Facilities.



G. OTHER TERMS AND CONDITIONS


The Facilities are available at the sole discretion of the Bank and are in all
respects uncommitted. The Bank may at any time immediately modify, terminate,
cancel or suspend the Facilities or any part of it, or otherwise vary the
Facilities or any part of it, without the consent of the Borrower or any other
person. Unless the changes are not within the Bank's control, the Bank shall
give reasonable notice to the Borrower for any variation to the Facilities
affecting the interest, fees and charges and the liabilities or obligations of
the Borrower, and such variation shall take effect after the expiration of such
notice which may be given by the Bank by such means as the Bank may at its
discretion see fit.


Notwithstanding any provisions stated in this letter, the Facilities are
repayable on demand by the Bank. The Bank has the overriding right at any time
to require immediate payment of all principal, interest, fees and other amounts
outstanding under this letter or any part thereof and/or to require cash
col1ateralisation of all or any sums actually or contingently owing to it under
the Facilities.


The "Terms and Conditions Governing Banking Facilities and Services" attached
and/or referred to in this letter form an integral part of this letter and the
Borrower agrees to observe and be bound by them.


This letter and the Facilities shall be governed by the laws of the Hong Kong
Special Administrative Region and the parties hereto hereby submit to the
non-exclusive jurisdiction of the Hong Kong Courts.


Please signify your understanding and acceptance of this offer by signing and
returning to us the duplicate copy of this letter and provide each of the items
under the section headed "Security And Conditions Precedent" above, for the
attention of Mr. Alex Wong ("Designated Relationship Manager"), within one month
from the date of this letter, otherwise the offer will lapse at the discretion
of the Bank.


We enclose a set of documents which should also be completed and returned to us.
If you have any queries, please contact the Designated Relationship Manager at
telephone number 3668-5555.







 
- 4 -

--------------------------------------------------------------------------------

 



Armco & Metawise (H.K.)
Limited                                                                                                                                Our
ref: P/HBHBC/O0020/09


We are pleased to be of service to you


Yours faithfully,
For and on behalf of
DBS Bank (Hong Kong) Limited


/s/ ________________________
Authorized Signature


FN/mh Encl.


We hereby confirm our understanding and acceptance of all the terms and
conditions set out in (i) this letter and (ii) the "Terms and Conditions
Governing Banking Facilities and Services" attached to this letter and our
agreement to be bound by all of them.


Signed for and on behalf of
Armco & Metawise (H.K.) Limited


/s/ Kexuan Yao
Authorized signor(s)


Signature of Witness


/s/__________________________
Name of Witness:
Hong Kong Identification / Passport No:













 
- 5 -

--------------------------------------------------------------------------------

 

Terms and Conditions Governing Banking Facilities and Services


These Terms and Conditions form an integral part of the banking facility letter
("Banking Facility Letter") from DBS Bank (Hong Kong) Limited to the Borrower to
which they are attached.


1.      Definitions and Interpretation
1. 1 The terms below used in these Terms and Conditions shall have the
corresponding
meanings:
"Agreement" the Banking Facility Letter together with these Terms and Conditions
(including any supplement) and any other terms and conditions and/or agreement
referred to In the Banking Facility Letter
 
"Assets" includes present and future properties, revenues and rights of every
description.
 
"Bank" DBS Bank (Hong Kong) Limited which includes all its branches and offices
wherever situated and its successors, assigns and any other person with which
the Bank mergers or consolidates.
"Banking Facility Letter" the banking facility letter(s) (including all its
attachments, schedules, appendices, amendments and supplements issued by the
Bank in relation to facilities extended by the Bank to the Borrower, to which
these Terms and Conditions are attached.
"Bank's Cost of Funds" the cost of funding of the Bank as may be determined by
the Bank from l~TT1e lO time
"Borrower" the Borrower specified " the Banking Facility letter, and where there
is more than one Borrower, all references to the Borrower" shall mean all such
persons or anyone or more of them.
"Business Day" a day on which commercial banks in Hong Kong and, if applicable,
the principal financial center of the relevant currency are open for business
(other than a Saturday)
"Exchange Rate" the rate for converting one currency into another currency that
the Bank determines to be prevailing in the relevant foreign exchange market at
the relevant time, such determination to be conclusive and billing on the
Borrower
"Facilities" the banking facilities (or any pan of It/ specified in the Banking
Facility Letter and such other facilities, loans, overdrafts, advances, etc.
from time to time made available by the Bank.
"Fixed Deposit Rate" the deposit interest rate for fixed deposits pledged to the
Bank as security for Its corresponding Banking Facility.
 
"HIBOR" the Hong Kong Interbank Offered Rate quoted by the Bank for the relevant
period.
 
 "LIBOR" the London Interbank Offered Rate quoted by the Bank for the relevant
period.
 
 "Prime Rate" the rate which the Bank announces or applies from time to time as
its prime rates for lending Hong Kong Dollars, or where applicable, for lending
United States Dollars.
 
"Services" any banking services provided by the Bank.
1.2           Unless a contrary ,indication appears, a reference in the
Agreement to:
 
a) a person Includes an individual, a company, sole proprietorship, partnership
or body unincorporated and its successors and assigns.
 
b) any document includes a reference to that document 2S amended, varied,
supplemented, replaced or restated from time to time: and
c) a provision of law is a reference to that provisions as amended or re-enacted
I .3           Unless the context otherwise requires, words importing the
singular include the plural
and vice versa and the neuter gender includes the other genders.
1 4           Any matter required to be done on a particular date which is not a
business day shall be
done on the next following business day.
1.5           Headings are for convenience only and are to be Ignored in
construing these Terms and
Conditions.
 
2. Application
2.1 These Terms and Conditions shall apply to any Facilities and Services which
the Bank in its sole discretion, may agree to make available and provide to such
extent and in such manner as the Bank thinks fit.
2.2 These Terms and Conditions shall be subject to such other terms and
conditions which may be specified by the Bank from time to time In the Banking
Facility Letter, other documents, agreements or applications.
2.3 In the event of any conflict or inconsistency between these Terms and
Conditions and the provisions of the Banking Facility Letter, the latter shall
prevail.
3.Payments
3.1 Unless otherwise agreed In writing by the Bank, all payments made under the
Agreement shall be made in immediately available funds to the Bank before noon
on the due date.
3.2 All payments by the Borrower to the Bank shall be made without any set-off,
counterclaim, deduction, withholding or condition of any kind, If the Borrower
is compelled by law to make any withholding or deduction, the sum payable by the
Borrower shall be Increased so that the amount actually received by the Bank is
the amount it would have received if there had been no such withholding or
deduction.
3.3 Payment by the Borrower to the Bank shall be in the currency of the relevant
liability or, If the Bank so agrees in writing, In a different currency, in
which case the conversion to that different currency shall be made at the
Exchange Rate'. The borrower shall be liable for any shortfall if the converted
currency is less than the outstanding liability.
3.4 Any monies paid to the Bank in respect of the Borrower's obligations may be
applied in or towards satisfaction of the same or placed to the credit of a
suspense account with a view to preserving the Bank's rights to prove for the
whole of the Borrower's outstanding obligations.
3.5 If any payments paid to the Bank in respect of the Borrower's obligations
are required to be repaid by virtue of any law relating to insolvency,
bankruptcy or liquidation or for any other reason the Bank shall be entitled to
recover such sums from the Borrower as If such monies had not been paid.
4.Drawings Against Unlearned Amounts
In the event the Bank permits the Borrower to draw against funds to be collected
or transferred from any account(s), the Borrower shall on demand reimburse the
Bank In full the amount so drawn If the Bank does not receive the funds in full
at the time the Bank ought to have received the same or if, after the Bank has
accepted the transfer, the Bank is prevented from collecting or freely dealing
with the funds In accordance with its usual banking practice.
5. Letter of Credit
For facility relating to Letters of credit calling for cargo receipt, If so
agreed to be granted by the Bank, the beneficiaries and each of the individual
limits are .subject to the Bank's approval on a case-by-case basis. The Bank may
from time to time carry out at the Borrower's expense updated searches of the
said beneficiaries and all related (costs and fees may be debited 10 the
borrowers) account.
6. Account Payable Financing
Payment under the Facility shall be made directly to the relevant supplier. The
suppliers and each of the individual facility limits are subject to the Bank's
approval on a case-by-case basis The Bank may from time to time carry out at the
Borrower's expense updated searches of the said suppliers and all related costs
and fees may be debited to the Borrower's account
7. Negotiation under Documentary Credit
If a discrepancy is found in the underlying letter of credit documents, then
notwithstanding anything contained in the Agreement, (the Bank may at its
absolute discretion refuse to negotiate any such documentary credit and/or
bill(s)).
 
8. Documents against Acceptance Bills Purchased and Documents against Payment
Bills purchased with Insurance Cover
8.1 The Bank has or may from time to time take out and do all things as
appropriate or necessary to effect and maintain an insurance policy with such
reputable insurance
company or companies on such terms and in such value to cover such risk(s)
related to the Facility as the Bank may deem fit, and the Borrower agrees to
reimburse the Bank, without deduction, for all monies expended including but not
limited to insurance premium In relation thereon.
8.2 The Borrower is required to comply with all the terms and conditions of such
policies as shall from time to time be entered into between the Bank and any
insurance company as the Bank may deem fit and the Borrower undertakes and
warrants not to do or omit to do or permit or cause or suffer to be done any
act, matter or thing whatsoever whereby any such policy of insurance may be
rendered void or voidable or whereby any premium may be increased.
8.3 Such arrangement shall not extinguish the Borrower's obligations under the
Facility, and the Borrower agrees to render such co-operation and assistance as
the Bank may require to connection with any claim or other matter arising in
connection with any such insurance policy.
9. Treasury Facilities
9.1 For any foreign exchange, options, futures, swaps or other structured or
derivative products, applications will only be considered by the Bank subject to
its receipt of the documentation that the Bank may require from time to time.
Any treasury related contract will be entered into by the Borrower at the
rate(s) quoted by the Bank at its absolute discretion.
9.2. The terms included or referred to in the relevant confirmation issued by
the Bank shall apply to all treasury related transactions between the Borrower
and the Bank.
9.3 The Borrower warrants that it will enter into any transaction with the Bank
solely in reliance upon Its own judgment and at its own risk, and the Bank shall
not be responsible for any loss or other consequences suffered or incurred by
the Borrower, whether or not acting on advise received from the Bank.
9.4 The treasury related contract amounts shall be subject to the relevant
facility limit(s) (if any) stipulated in the Banking Facility letter and the
risk exposure limits set (either advised or otherwise) by the Bank from time to
lime.
9.5 The Bank may from time to time mark the Borrower's outstanding treasury
related contracts to market by reference to the prevailing market rate or
quotation in order to calculate the Borrower's gain or loss under the contracts.
If the Bank determines that the Borrower has incurred a loss under any such
contracts by the then prevailing mark­-to-market calculation, the Borrower shall
forthwith pay such sum or deliver such collateral as required by the Bank to
cover such loss.
9.6 The Bank has the right to close out and/or terminate any or all outstanding
treasury
a)   the Borrower fails to perform any terms of the Agreement including its
default In
payment;
 
b) the outstanding contracts amounts exceed the facility Iimit(s) (if any) or
the Bank's risk exposure limit(s);
 
c) the Borrower shall become insolvent or suspends payment of any debt when due
or subject to any bankruptcy or winding-up petition; or
d) any circumstances have arisen or continued which, in the Bank's opinion,
might
adversely affect the Bank's position under the relevant contracts
Upon closing-out or termination of the treasury related (Contracts, the Borrower
shall pay to the Bank any loss incurred under those contracts. Such loss shall
be determined by the Bank (acting in good faith) based on the replacement market
value of the contract, so closed-out or terminated, which determination shall be
binding and conclusive on the Borrower.
10,           Application of Proceeds
 
10.1 The Bank may apply the net proceeds of any sale, disposition or dealing of
the security of the Borrower towards discharge of the Borrower's obligations to
the Bank In whatever priority that the Bank may determine.
10.2 The Borrower shall, upon demand by the Bank:
 
a) Provide such further security in form and value as maybe, required in the
opinion of the Bank sufficient to secure any of the Borrower's obligations to
the Bank; and
 
b) execute and deliver to the Bank any documents in form and substance
satisfactory to the Bank over any of the Borrower's assets as the Bank specifies
in any such demand
10.3 Save for negligence or willful default. The Bank shall not be liable for
any loss or damages or depreciation in value of any security granted in favour
of any Bank due to the Bank's exercise of any of its rights over of any security
11. Interest
11.1 The Bank shall charge interest on any sum(s) outstanding or owing by the
Borrower from time to time. Unless otherwise specified, interest will accrue on
a daily basis and shall be calculated, compound and payable on such basis and in
such manner as the Bank may determine at its absolute discretion.
11.2 Save as otherwise specified, interest will be calculated by reference to
the actual number of days elapsed and a 365-day year if the Facility is in HK
Dollars, Pounds Sterling, Singapore Dollars or Malaysia Ringgit or a 360-day
year if the Facility is in any other approved foreign Currencies
11.3 If the interest rate in respect of any Facility is expressed to be a margin
over the Prime Rate, the Bank shall be entitled, in its reasonable discretion,
at any time to substitute the Bank's Cost of Funds in place of the Prime Rate in
calculating the interest payable under such Facility. If the Interest rate in
respect of any Facility’s expressed to be a percentage less than the Prime Rate,
the Bank shall be entitled, in its reasonable discretion, at any time to replace
such interest rate by the Bank's Cost of Funds as the applicable interest fate
in respect of such facility,
11.4 If any amount under the Banking Facility Letter is unpaid on due date or
exceeds the permitted facility limit, such overdue or excess sum will be subject
to the Bank's then prevailing overdue or over limit interest rate, and may be
compounded monthly or at such other intervals as the Bank may determine. The
Bank may without prejudice to Its other rights, increase the interest rate on
the entire amount outstanding under the Banking Facility letter if any amount
becomes overdue.
 




 
- 6 -

--------------------------------------------------------------------------------

 

LETTER OF COMFORT


To: DBS Bank. (Hong Kong) Limited


Date 15/5/2009


Letter of Comfort


Dear Sirs,


We hereby acknowledge that DBS Bank. (Hong Kong) Limited (the "Bank") at our
request or at its discretion has granted or will from time to time grant credit
facilities to our Subsidiary Armco & Metawise (H.K.) Limited (the "Subsidiary").


We confirm that the aforesaid credit facilities are beneficial to our group
comprising ourselves and our subsidiaries, and irrevocably undertake that as
long as any credit facility is in effect and/or any obligations or liabilities
of the Subsidiary to the Bank whether actual or contingent are outstanding:


1.           We shall not and shall not enter into any agreement or arrangement
to dispose of, reduce or create any security interest in or grant any option
over our shareholding or interest in the Subsidiary without giving one month's
prior written notice to the Bank. In the event of any such disposal, reduction
or creation of any security interest in or option over our shareholding or
interest in the Subsidiary, we will forthwith on demand by the Bank deposit with
the Bank by way of security prior to such disposal, reduction or creation, such
securities which in the sale judgment of the Bank are satisfactory and
sufficient to secure the obligations of the Subsidiary towards the Bank.


2.           We will ensure that the Subsidiary will operate at all times as a
going concern. We will further keep and maintain the Subsidiary in a sound
financial position which will enable the Subsidiary to meet all its obligations
and if necessary we will make funds available to the Subsidiary to discharge its
obligations and liabilities to the Bank and undertake not to take or permit any
action which could result in the Subsidiary being unable to carry on its
business or otherwise defaulting under the credit facilities.


Yours Faithfully


/s/ Kexuan Yao________________________
signed by Kexuan Yao
Director
duly authorized for and on behalf of
China Armco Metals, Inc.

































 
- 7 -

--------------------------------------------------------------------------------

 



 
 
Guarantee Agreement (Translation)


Yao Kexuan
(Guarantor)


And


Armco & Metawise (H.K.) Limited
(Borrower)


And


DBS (H.K.) Limited
(Lender)


Guarantee Agreement


2009-05-15


This <Guarantee Agreement> (The “Contract”) is signed by the below parties on
2009-05-15:


1.           Guarantor:
Yao Kexuan
Address:
ID Number:


2.           Borrower:
Armco & Metawise (H.K.) Limited
Address:


3.           Lender:
DBS (H.K.) Limited
Address:


Based on:
 
1. On April 22, 2009, the Lender of this Contract issue to the borrower of this
contract <Bank Credit Facilities: Armco & Metawise (H.K.) Limited>, the borrower
had, on __________,  accepted and signed agreeing to all terms with in the
letter of the Bank Credit Facilities( the above grant letter includes all
following addendums, amendments, and changes, the “Grant Letter” ); The Grant
Letter states: after the fulfillment of all its terms and conditions, the lender
will provide to the borrower a loan or credit facilities of USD 12,000,000.00.


2. According to the Grant Letter and/or the request of the lender, the borrower
must obtain Yao Kexuan (the Guarantor of the Contract)’s consent to be
responsible for guarantee for the full loan. This requirement is a prerequisite
for the Borrower to receive or continue the loan and or credit facilities.


According to the Grant Letter and/or the Lender’s above arrangement and
requests, the Guarantor voluntarily provide the guarantee for the borrower;
Through the negotiation of all the parties, have come to the conclusion of the
below terms for all parties to follow.


1. Guarantee of loan amount


Under this Contract, the loan amount guaranteed by the Guarantor is the full
amount owed by the Borrower under the Grant Letter, including principle,
interest, penalty interests, penalties, compensation for loss, fees, expenses,
related arbitration and court fees, legal fees etc.



 
- 8 -

--------------------------------------------------------------------------------

 

2. Period of Guarantee


The period of Guarantee is in effect as of the date of signing, till two years
after the expiration of all the loads under the Grant Letter. During the period
of Guarantee, the Lender has the rights to ask the Guarantor to take
responsibility of the guarantee.


3. Range of Guarantee
 
The Guarantor agrees: Once requested by the Lender, immediately repay all
remaining loan amounts owned by the Borrower under the Grant Letter, including
but not limited to principle, interest, penalty interests, penalties,
compensation for loss, fees, expenses, related arbitration and court fees,
lawyer’s fees etc.


4. Nature of Guarantee


4.1 Basic nature of this guarantee
 
Under this contract, the Guarantor carries a non-condition, non-revocable joint
and several responsibility.


4.2 Other attached nature of the Guarantee
 
(1) This Guarantee is a independent guarantee, its validity is not effected or
limited by any contract and agreements or nullification agreements relating to
the loan.
 
(2) The right given to the Lender under this Contract is not affected or limited
by other contracts or agreements. Under any circumstances, as long as the
Borrower does not pay back the loan when due, the Lender has the right to
request for the Guarantor to carry out his responsibility to the loan, without
having to claim the rights of any other parties( including but not limited to
the Borrower, other Guarantor, provider of collateral, etc. )or arbitration or
any other action.
 
(3)This Guarantee is a continuous guarantee, and will be affective in the
duration of the guarantee, till the loan is paid in full.
 
(4) As long as the Guarantor takes responsibility to the Lender for any current,
future, existing or potential loans under the Grant Letter, the Guarantor will
be responsible for guaranteeing these loans; this responsibility will not be
affected by any unforeseen element.
 
(5) Under this Contract, the guarantee responsibility taken by the Guarantor is
unconditional, and will not be excused or lessen due to any of the following
reasons:
 
(a) Any correction, addition, or removal to the terms and conditions of the
Grant Letter;
 
(b) Any relief of time or other conditions or any discounts given to any other
party by the Lender;
 
(c) Any agreements made by the Lender with any other party or the Lender waiving
or changing any of his rights to any other party;
 
(d) Any party’s change in legal position or composition, including stock
exchange, bankruptcy, liquidation, merger, takeover, reorganizing, death,
incapacitated, or other conditions of other limitations, or the change of any
party’s name or business scope;
 
(e) Any party, for any loan, providing any other guarantee, mortgage, collateral
or any other assurance.
 
(6) If there is more than one Guarantor under this contract, the responsibility
each Guarantor carry is individual and jointly, the Lender has the rights to
demand the amount of the loan from multiple or one Guarantor.


5. Guarantee of payment of loan


5.1 At the expiration of terms of any of the Borrowers loans, including the
advanced expiration due to any legal, statutory circumstances, or terms on
agreements or contracts between the Lender and the Borrower, due to any reason
if the Borrower is unable to at its due date payback the capital, interest, or
any other required payments, within 7 days of receiving the payment notice from
the Lender, the Guarantor is to pay back in full the amount on the payment
notice in its indicated amount, currency, method, date, location and any
other  payment instruction, unconditionally as the primary borrower to the
lender.


5.2 Other than if there is any major error, the payment notice issued by the
Lender has obsolete rights, and it’s contain has restricting rights to the
Guarantor.


6. Rights to claim


6.1 Before all loan amount is paid off, the Guarantor cannot received or
exercise any rights to claim, or demand any payment of loan from the Borrower
before the Lender.



 
- 9 -

--------------------------------------------------------------------------------

 

6.2 Before the loan is paid in full, the Guarantor cannot, without written
consent of the Lender, take the Lender’s place and demand payment of the loan or
accept any other party’s other guarantee or assurance. If the Guarantor violates
these terms and receives guarantee, such guarantee should be regards as the
Guarantor receiving on behalf of the Lender. The Guarantor is to transfer all
related documents, collaterals, and terms and conditions to the Lender.


7. Objection rights


The Guarantor under this contract, within the allowance of the law, agrees to
forgo all rights to objection.


8. Declaration and Commitment


8.1 The Guarantor declares the followings:
 
(1) The Guarantor is a legal entity in accordance with all use of the law with
full capacity for civil conduct.
 
(2) The Guarantor signed this Contract voluntarily, and willingly, without the
coercion of any party. The Guarantor’s responsibility under this contract is
legal, binding, and enforceable according to its terms and conditions.
 
(3) The Guarantor will obtain and maintain all authorization, approval, records,
and registrations applicable and legally required relating to this contract, and
comply with all the terms and conditions, and take any other required actions,
to ensure the Guarantor has the legal rights to sign this contract and to
perform the contractual obligations, and to ensure this contract is legal,
valid, binding, can be used as evidence in arbitrations and can be enforced.
 
(4) From time to time, at the request of the Lender, the Guarantor will sign any
documents or contracts or perform any actions and arrangements to ensure the
rights of the Lender under this contract.
 
(5) At the request of the Lender, the Guarantor will pay to the Lender all fees
and expenses to the negotiation, drafting, printing, signing, enforcement, or
any other action, relating to this contract, including legal fees, and
arbitration fees.
 
(6) At the request of the Lender, the Guarantor will pay to the Lender all fees
and expenses relating to stamp-duty, notary fee, registration fee, and any other
similar tax and duty relating to this contract, and at the request of the Lender
compensate for any liabilities due to the delayed or missing payments of the
above tax and duties.
 
(7) If the Guarantor fails to pay all the items as stated in (5) and (6), at
requested by the Lender, the Guarantor should immediately pay to the Lender all
related items, and pay to the Lender an interest aroused from the amount from
the date of payment due till the date when it is paid in full at a rate the
Lender sees fit.


9. Tax


All the items paid by the Guarantor within the limit of this contract, cannot
deduct any tax of any nature, and cannot for the reasons of offsetting any
allowances, or any other reason deduct or reduce. If any deduction or reduction
of the above tax items is required by law, the Guarantor should pay to the
Lender an additional sum in the amount and as compensation to the Lender for the
difference.


10. Currency


10.1 The Guarantor under this contract shall guarantee to the Lender the
currency of the loan specified on the Grant Letter, or any other currency with
the written consent of the Lender.


10.2 If the Lender receives, with this contract as the basis, from the Guarantor
any sum that is in a currency different from the currency stated in 10.1, the
Lender has the rights to convert the received sum into the above discusses
currency as soon as its procedural processing time, the Guarantor shall make up
the difference in payment amount to the Lender. Under any circumstances, the
Guarantor will pay in full to the Lender any fees and expenses resulting from
the exchanging of currencies.


10.3 The responsibility under this term is an independent responsibility, in
addition to the Guarantor’s responsibilities under this contract. This term may
be taken as an independent agreement for the purpose of legal action and
enforcement.


11. Certification and Basis


11.1 The certifications and basis for the notice of payment by the Lender, with
in its scope of business, in the case the Borrower has not made the loan
payments to the Lender, other than if there is major errors, its contents is
binding to the Guarantor.
 
11.2 Any documentation or certifications signed by the Lender’s management,
employee, or legal representative, regarding the amount of this loan, other than
if there is major errors, its contents are binding to the Guarantor.



 
- 10 -

--------------------------------------------------------------------------------

 

12 Lien and Direct Deduction


Guarantor agrees that when the Borrower has breached the contract, besides all
the other rights conferred by law, the Lender is entitled to the lien on the
properties owned or controlled by Lender and appointee at any time, no matter it
is for property preservation or other purpose. In addition, regardless of the
place where the bank accounts were opened or paid, the Lender has the right to
withdraw the funds from any account opened by the guarantor (if the account is
certificate of deposit, the Lender has the right to withdraw the fund when the
deposit matures), to offset the due debts owed by the Borrower to the Lender
under this contract.
 
13 Transfer
 
13.1 Without written consent by the Lender, the guarantor shall not transfer all
or any rights or obligations under this contract to any third party.
 
13.2 When the Lender follows the legal procedure to transfer all or any rights
under the Credit Extension Letter to any third party, the Lender can transfer
the corresponding rights under this contract to the transferee without necessity
to obtain consent from the guarantor in advance. After the transfer is
completed, the guarantor shall continue to take liabilities on guaranties as
previously.
 
14 Waiver of Immunity
 
The signing and execution of this contract is a pure business activity. The
guarantor has not any immunity, and irrevocably agrees to waive any potential
immunity that may be applicable in the future.


15 Notice
 
15.1 The notices or other communications related to the contract shall be in
written, via telex, fax, or letters.
 
15.2 If the recipient is the guarantor and/or Borrower, the notices shall be
delivered to the legal or office address or the latest telex or fax number known
to the Lender. If the notices are delivered via telex or fax, they shall be
regarded as being delivered as soon as they are sent. If the notices are mailed
out, under the condition that the address is correct and postage is paid, the
notices shall be regarded delivered seven days later, no matter whether the mail
is returned eventually. But the notices or communications that are from the
guarantor to the Lender take effect only when the Lender has actually received
the notices.


16 Rights Reservation
 
That the Lender delays or fails to, or partially exercise the rights conferred
by this contract at any time shall neither be regarded as the action to give up
the right nor impact the capability of the Lender to further exercise this or
any other rights under this contract. That the Lender does not pursue the
liabilities of the guarantee under this contract at any time shall not hinder
the Lender from pursuing the related or unrelated liabilities under this
contract in the future. The rights conferred by this contract to the Lender do
not hinder the obgliee from being entitled to other legal rights.
 
Clause 17 Clause Severability
 
Under the circumstance that any clause of this contract is regarded illegal,
invalid or inappropriate for compulsory enforcement subject to any law, the
legal force of other clauses of this contract remains unimpaired (the
aforementioned clause that is illegal, invalid or inappropriate for compulsory
enforcement shall no longer be a component of this contract), and the validity,
effect, and capability for compulsory enforcement of other  clauses shall not be
impaired.
 
18 Applicable Laws
 
This contract is subject to the laws of People’s Republic of China.


19 Jurisdiction
 
19.1 All parties involved in this contract agree that the disputes related to
the contract shall be under the non-exclusive jurisdiction of Chinese courts.
The complaints filed to Chinese court or the compulsory enforcements requested
by the Lender to the guarantor per the terms of the contract are under the
jurisdiction of the court where the Lender resides. If the property of the
guarantor is located in other places, the Lender has the right to choose the
jurisdiction of either court where the Lender resides or the property is
located. No matter which jurisdiction the Lender chooses, the guarantor shall
give the consent.
 
19.2 The above clause shall not hinder the Lender from filing complaint or
requesting compulsory enforcement to any court that has jurisdiction or pursue
in one or multiple jurisdiction areas simultaneously or at different times.


20 Legal Binding
 
This contract has legal bindings on the guarantor, Lender and their
corresponding heirs.



 
- 11 -

--------------------------------------------------------------------------------

 

21 Come into Force
 
This contract shall come into force upon being signed off by the guarantor,
Borrower, and Lender. If government approval and registration are required by
Chinese laws and regulations for the contract to take effect, the Guarantor
shall follow the legal procedure to apply for approval and registration.


22. Notarization


After the signing of this contract, if deem necessary by the Lender, at the
request of the Lender, the Guarantor, and Borrower should act in full
cooperation with the Lender to apply for a notarized loan agreement at the
Shenzhen city Notarization Facilities. If the Guarantor fails to comply with the
terms of the contract after the above procedure, the Lender may, without prior
notice to the Guarantor, directly ask the governing court to enforce the
contract.


23. Other


23.1 The titles of this terms and conditions is just for the reasons of
reference, it does not affect the definition of the terms.


23.2 This Contract is the accessory contract to the Grant Letter, and has the
same legal rights as the Grant Letter.


This Contract shall have four copies of the same format; each party will hold
one copy. The Lender shall hold the extra copy, for use of notarization.










Guarantor: /s/ Yao Kexuan
Signaure


Borrower: Armco & Metawise (H.K.) Limited)
Stamp and signature: /s/ Yao Kexuan


Lender: DBS Bank (Hong Kong) Limited
Stamp and signature: /s/ ____________________

 
- 12 -

--------------------------------------------------------------------------------

 



Mortgage or Change Details
(Companies Ordinance ss.80 (1), 81(1), 82(1), 91(1), & 91 (5))
Companies Registry
Form M1


Important Notes:
Please read the accompanying notes before completing this form.
Please print in black ink


Company number
0763031


1. Company Name
Armco & Metawise (H.K.) Limited (“the Company”)


2. Instrument Creating or Evidencing the Mortgage or Charge.
*note 10


Description of Instrument
Charge on Cash Deposit(s) to secure Liabilities of the Deposit(s) (“Charge”)


Date of Creation
DD/MM/YYYY


3. Amount Secured
Use Continuation Sheet A is space is insufficient
Please refer to Continuation Sheet A


4. Particulars of Mortgagee or Chargee
*Note 11
Name
DBS Bank (Hong Kong) Limited (“Bank”)


*Note 12
Address
11th Floor, the Center, 99 Queen’s Road Central, Hong Kong


*Note 5
Presentor’s Reference
Name: DBS Bank (Hong Kong) Limited
Code:
Address: 11th Floor the Center
99 Queen’s Road Central
Hong Kong


Tel:
Fax:


E-mail Address:


Reference:
M1 COD (Own) (12/07)


Specification No. 3/2007 (Revision) (Dec. 2007)

 
- 13 -

--------------------------------------------------------------------------------

 

Form M1
Company number
0763031


5. Commission, Discount or Allowance payable to the Subscriber of the Debenture
*Note 13
Amount/ Percentage
N/A


6. Short Particulars of the Property Mortgaged or Charged
Use Continuation Sheet B if space is Insufficient


a. Landed Property
1st property
2nd property


b. Other Types of Property
Please refer to Continuation Sheet B and the Definition in Continuation Sheet A


7. Date of Acquisition of Property
N/A


This Form includes 1 Continuation Sheet(s) A and 1 Continuation Sheet(s) B


Signed: /s/ Kexuan Yao
Name:
*Note 7
Company/Mortgagee/Chargee*
(Director/Secretary/Authorized Representative)
Date:15/05/2009


Delete whichever does not apply



 
- 14 -

--------------------------------------------------------------------------------

 



Form M1
 
Continuation Sheet A
Company number
0763031



Amount Secured (Section 3)


All sums of money and liabilities whether actual or contingent, as at the date
of the Charge or in the future owing or incurred to the Bank on any account
whatsoever by the Company whether as principal or surety and whether from the
Company solely or from the Company jointly with any other person or persons or
from any firm in which the Company may be a partner and in whatever style, name
or form, and including (without limitation):


 
(i)
the amount of (01) any loans, acceptances or other credits or advances made to
or for the accommodation or at the request of the Company, (02) any notes or
bills, made, accepted, endorsed, discounted or paid by the Bank, (03) any
liability under guarantees, indemnities, foreign exchange contracts (spot,
forward or otherwise), documentary or other credits or any other instruments
whatsoever assumed or given or entered into by the Bank for or at the request of
the Company and (04) any liability under all hire purchase agreements and
financial, equipment, motor vehicle and other leases entered into between the
Bank and the Company; and



(ii)
(01) interest to the date of payment (notwithstanding any demand, judgment,
death, dissolution, insolvency or other incapacity of the Company or any other
person) at such rates and upon such terms as may from time to time be payable,
(02) all commissions, discounts, fees and other charges payable to the Bank and
(03) all sums, disbursements and other expenses paid or incurred by the Bank, in
relation to the Bank's provision of banking or credit facilities or other
financial accommodation (including, without limitation, pursuant to hire
purchase agreements and financial, equipment, motor vehicle and other leases) to
the Company, the implementation of the provisions of, or exercise of rights
under, the Charge or the perfection or enforcement (or attempted perfection or
enforcement) of the security or any other guarantees or encumbrances for any
indebtedness of the Company to the Bank, including all reasonable legal costs
and all other costs and expenses and any exchange control premiums, penalties or
expenditure on a full indemnity basis (collectively "Liabilities").



Definitions: (Applies both for Continuation Sheet A and B)


"Bank" shall include its successors and assigns and any of its branches and
persons deriving title under the Bank;


"Deposit" means all deposits, credit balances and monies as at the date of the
Charge or in the future deposited by the Company in accounts maintained with or
held by the Bank, whether such accounts are opened in the name of the Company
individually or jointly with any other person or persons or whether such
deposits, credit balances and monies are represented or evidenced by instruments
having specifications or dates different from the original instruments
representing or evidencing them or held in different accounts, as the same may
from time to time be increased or decreased, and including, for the avoidance of
doubt, all interest (compounded or otherwise) accrued thereon and other amounts
of principal added thereto or otherwise, and the expression "Deposit" shall also
include, for the avoidance of doubt, any currency into which such sums may from
time to time be converted and all renewals and/or replacements of such sum(s);


"dissolution" means, in relation to any person, the supervision, winding-up,
liquidation or bankruptcy of that person, and any equivalent or analogous
procedure under the law of any jurisdiction and "dissolved" shall be construed
accordingly;


"encumbrance" means any mortgage, charge, pledge, lien or other encumbrance,
priority or security interest whatsoever over or in any property, assets or
rights or interests of whatsoever nature and includes any agreement for any of
the same and "encumber" shall be construed accordingly;


"the security" means the Charge and the security constituted by it.


Specification No. 3/2007 (Revision)(Dec. 2007)

 
- 15 -

--------------------------------------------------------------------------------

 



Form M1
 
Continuation Sheet B
Company number
0763031





Short Particulars of the Property Mortgaged or Charged (Section 6)


Description of Property Mortgaged or Charged


(1)           By way of first fixed charge and agreement to charge :
 
 
the Deposit and all right, title and interest of the Company whatsoever, present
and future, thereto and therein, together with any certificates of deposit or
other instruments or securities evidencing title, or otherwise relating, thereto
and any account to which the same is credited (Clause 3 of the Charge).


(2)           By way of set-off:


any sum standing to the credit of anyone or more of the accounts of the Company
with the Bank (whether current, deposit, loan or of any other nature whatsoever
and whether subject to notice or not and whether such sum or sums is/are
unmatured deposits and including, without limitation, the account to which the
Deposit is credited) wheresoever situate (Clause 5.5 of the Charge).


Notes


By Clauses 4.2 (a) and (b) of the Charge, the Company undertakes and agrees
that, during the continuance of the security, the Company shall not:


(i)           Withdraw the Deposit or any part thereof or any other amounts for
the time being subject to the Charge
except with the Bank's prior consent;


(ii)           Encumber, assign, transfer or otherwise deal with or grant or
suffer to arise any third party rights over
or against the whole or any part of the Deposit or any other amounts for the
time being subject to the security, or purport so to do.




